Citation Nr: 0531699	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a broken nose, with 
nose bleeds.  

2.  Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran (appellant) served on active duty in November 
1945 and from December 1945 to May 1947.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from an 
October 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In November 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
his claim. 

In March 2005, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran is not shown to have been treated in service 
for a broken nose or nosebleeds, and current findings have 
not been related to service.  

3.  The veteran is not shown to have been treated in service 
for asthma, and current findings have not been related to 
service.  


CONCLUSIONS OF LAW

1.  A broken nose with nosebleeds was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


2.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in August 2002, April 
2003, and March 2005.  

The noted VCAA letters satisfied the content requirement of a 
VCAA notice.  A VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The VCAA letters informed the appellant concerning the 
information and evidence necessary to substantiate his claim.  
The letters explained which information or evidence it needed 
from him and what he could do to help with the claim.  The RO 
advised him as to what VA would do to assist him in the 
development of the evidence to support his claim.  In 
addition, the VCAA notice letters also contained the "fourth 
element," informing him of the need to submit medical 
evidence.  Thus, the appellant clearly had actual knowledge 
of this requirement.  

The timing of the VCAA notice letter did comply with the 
requirements of Pelegrini.  Notice was provided to the 
veteran prior to the initial denial in October 2002.  In 
addition, the duty to assist the veteran has also been 
satisfied in this case.  In this regard, the veteran's 
service medical records are apparently incomplete, with a 
notation of record by NPRC that they are fire-related.

The veteran was informed in the above noted August 2002 VCAA 
letter of what was needed to support his claim, including 
records, as well as statements from persons who served on 
duty with him or who knew him when he was in service.  See, 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Following a 
March 2005 Board remand, the veteran was contacted by the RO 
and requested to supply additional information regarding 
private treatment.  He did not respond.  The Board finds that 
the RO undertook a reasonably exhaustive search for records 
and evidence to assist the veteran, and that any further 
efforts are not justified.  

The Board notes that an etiological opinion has not been 
obtained.  However, the evidence indicates that the veteran 
did not receive treatment for the claimed disorders during 
service, and there is no competent medical evidence showing a 
nexus between service and the disorders at issue.  Moreover, 
the Board remanded the matters on appeal to provide the 
veteran an opportunity to provide private medical evidence 
with respect to the claimed disabilities, and the veteran did 
not do so.  Accordingly, the Board concludes that VA has 
fulfilled its duty to assist the veteran, and a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2005).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that, especially where service medical 
records have been lost or destroyed, the Board's obligation 
to explain its findings and conclusions is heightened."  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board 
undertakes its decision with this in mind, but does not read 
into O'Hare the presumption that the missing medical records 
would, if they existed, necessarily support the appellant's 
claims.  

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection but, rather, increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran. Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the appellant's service medical records are incomplete, the 
appeal must be decided on the evidence of record.

The available service medical records show no complaint, 
diagnosis or treatment for either a broken nose with 
nosebleeds or for a respiratory disorder.  The veteran's 
separation examination report of April 1947 shows that he had 
no nose abnormalities and his lungs were normal.  

Private medical records show that on X-ray in 1982, some 35 
years after the veteran had obstructive lung disease, and 
that the veteran underwent nasal surgery in July 1997.  VA 
medical records show that the veteran was seen for the first 
time and a finding of asthma was documented in April 2000, 
when the disorder was noted to have been diagnosed 20 years 
prior.  It was also noted that the veteran had a history of 
nose reconstruction due to trauma.  In August 2002, he was 
seen after a small nose bleed.  It was noted that the veteran 
was a boxer, had two surgeries on his nose, and had 
nosebleeds thereafter.  The finding was nosebleeds, resolved.  
Asthma was also noted.  

There is no showing of inservice treatment for either of the 
disabilities at issue here, and manifestations are not shown 
in the record until many years after service discharge.  
While the service medical records are fire-related, of 
particular importance here is the separation examination 
which is of record and which, as noted, is devoid of any 
pertinent abnormality.  

The Board has also considered the veteran's own assertions in 
his statements and hearing testimony as well as the statement 
of his sister received in October 2002, in which she stated 
that the veteran had nosebleeds and asthma after service.  
The Board accepts their statements as credible.  And they are 
competent to observe physical manifestations such as a nose 
bleed.  However, they do not possess the requisite medical 
training or expertise to render opinions about medical 
matters such as diagnoses or etiology.  Although the veteran 
and other lay persons are competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  The 
evidence does not reflect that the veteran or his sister 
possesses the medical knowledge which would render any 
opinion as to etiology and a medical diagnosis competent.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").   Thus, the veteran's personal opinion 
or that of his sister that the disabilities at issue began in 
service or are otherwise related to service is not a 
sufficient basis for awarding service connection.   
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a broken nose with nosebleeds is 
denied.  

Service connection for asthma is denied. 






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


